DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection and Rejection withdrawn
The objection of claim is withdrawn in view of applicants’ amendment of claim 2.
The 35 U.S.C. 112(b) rejection of claims 1-15 is withdrawn in view of applicants’ amendment of claim 1.

Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PCT/WIPO on September 19, 2017. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2017/102242 application as required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is WO 2016/184426 (hereinafter the ‘426 publication”). ‘426 teaches a linker unit comprising, a center core, a plurality of linking arms, and optionally a coupling arm, wherein, the center core comprises, (1) a first polypeptide comprising a plurality of lysine (K) residues, wherein each K residue and its next K residue are separated by a filler sequence, a second polypeptide comprising the sequence of (Xaa -K)n , where Xaa is a PEGylated amino acid having 2 to 12 repeats of ethylene glycol (EG) unit, and n is an integral from 2 to 15. ‘426 further teaches a plurality of linking arms are respectively linked to the K residues of the center core; each of the plurality of linking arms has a N-hydroxysuccinimidyl (NHS), an azide, an alkyne, a tetrazine, a cyclooctene, or a cyclooctyne group at its free terminus (claim 1). 
8-28 fatty acid derivative or a C8-28 dioic fatty acid derivative.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654